 


109 HR 373 IH: Federal Propaganda Prohibition Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 373 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Ms. DeLauro (for herself, Mr. Waxman, Mr. George Miller of California, Mr. McDermott, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To require notification to Congress of certain contracts, and to amend title 31, United States Code, to prohibit the unauthorized expenditure of funds for publicity or propaganda purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Propaganda Prohibition Act of 2005. 
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)Investigations in 2004 and 2005 by the Government Accountability Office revealed that appropriated funds have been used in more than one Federal agency to fund covert propaganda that is misleading as to source. 
(2)An independent investigation revealed that the Department of Education paid a conservative commentator to speak in support of the No Child Left Behind Act during his television and radio appearances. 
(3)The American public has been subjected to receiving millions of dollars worth of messages in print, television, radio, and in person without being informed that the sources are not independent. 
(4)There is not enough information about Federal public relations and advertising efforts to allow for consistent oversight by Congress.  
(b)PurposesThe purposes of this Act are— 
(1) to ensure that advertising and public relations campaigns paid for with Federal appropriations are unbiased and factual, and do not contain a political message or covert propaganda; 
(2)to increase the oversight and evaluation of advertising campaigns paid for by the Federal Government by requiring that agencies provide notice to the appropriate congressional committees of all public relations, media relations, and advertising contracts; 
(3)to require that all public relations and media outreach tools developed by Federal agencies inform the target audience of the source of funding for the message; and 
(4)to make permanent the prohibition against spending Federal funds on publicity and propaganda that has been included in appropriations Acts since 1951. 
3.Notification to Congress regarding certain contracts 
(a)Requirement to notify Congress regarding certain contracts Not later than 30 days after entering into a covered contract, an Executive agency shall submit to each covered congressional committee a written notification containing the name of the contractor, the amount of the contract, the purpose of the contract, a summary of the statement of work for the contract, and any other information the agency considers relevant. 
(b) Requirement to submit other information upon requestUpon request by the Comptroller General or the chairman or ranking minority member of any covered congressional committee, an Executive agency that provided a notification under subsection (a) for a covered contract shall provide to the person making the request— 
(1)a copy of the covered contract; 
(2)any modifications to the covered contract; and 
(3)any materials produced under the covered contract. 
(c)Covered contractsIn this section, the term covered contract means a contract with an Executive agency for public relations, media relations, advertising, or public opinion research services, or any subcontract for such services under a Federal contract.   
(d)Covered congressional committeesIn this section, the term covered congressional committee, with respect to a notification submitted by an Executive agency under subsection (a), means each of the following:  
(1)The Committee on Government Reform of the House of Representatives. 
(2)The Committee on Governmental Affairs and Homeland Security of the Senate. 
(3)The Committee on Appropriations of the House of Representatives. 
(4)The Committee on Appropriations of the Senate. 
(5)Each authorizing committee of the House of Representatives and the Senate with jurisdiction over the Executive agency submitting the notification. 
(e) Executive agencyIn this section, the term Executive agency has the meaning provided in section 105 of title 5, United States Code.  
4.Prohibition on unauthorized expenditure of funds for publicity or propaganda purposes 
(a)ProhibitionChapter 13 of title 31, United States Code, is amended by adding at the end the following new section: 
 
1355.Prohibition on unauthorized expenditure of funds for publicity or propaganda purposes 
(a) ProhibitionAn officer or employee of the United States Government may not make or authorize an expenditure or obligation of funds for publicity or propaganda purposes within the United States unless authorized by law. 
(b)Penalties 
(1)Adverse personnel actionAn officer or employee of the United States Government violating subsection (a) shall be subject to appropriate administrative discipline including, when circumstances warrant, suspension from duty without pay or removal from office. 
(2)Criminal penaltyAn officer or employee of the United States Government knowingly and willfully violating subsection (a) shall be fined not more than $5,000, imprisoned for not more than 2 years, or both.. 
(b)Clerical amendmentThe table of sections for chapter 13 of such title is amended by adding at the end the following new item: 
 
 
1355. Prohibition on unauthorized expenditure of funds for publicity or propaganda purposes. 
5.Requirement for disclosure of Federal sponsorship of all Federal advertising or other communication materials 
(a)RequirementEach advertisement or other communication paid for by an Executive agency, either directly or through a contract awarded by the Executive agency, shall include a prominent notice informing the target audience that the advertisement or other communication is paid for by that Executive agency. 
(b)Advertisement or other communicationIn this section, the term advertisement or other communication includes— 
(1)an advertisement disseminated in any form, including print or by any electronic means; and 
(2)a communication by an individual in any form, including speech, print, or by any electronic means.  
(c) Executive agencyIn this section, the term Executive agency has the meaning provided in section 105 of title 5, United States Code.  
 
